          Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                 Entered 11/14/19 16:56:16                      Page 1 of 33


 Fill in this information to identify the case
 Debtor name          Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-33605-sgj                                                                                    Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    BBVA Compass Checking account                                 Checking account                    9   7   9     7                   $20.49
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
                                                                                                                                            $20.49
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                Entered 11/14/19 16:56:16                         Page 2 of 33

Debtor       Pappy's Trucks Ltd.                                                          Case number (if known)      19-33605-sgj
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:                                  –                                        = .......................
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                                     –                                        = .......................
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                                $0.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                                $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                             Entered 11/14/19 16:56:16                  Page 3 of 33

Debtor       Pappy's Trucks Ltd.                                                       Case number (if known)    19-33605-sgj
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                      $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                 Entered 11/14/19 16:56:16               Page 4 of 33

Debtor       Pappy's Trucks Ltd.                                                        Case number (if known)    19-33605-sgj
             Name

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                       $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. See attached Exhibit B-47                                                                                              $4,881,500.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
                                                                                                                             $4,881,500.00
    Add lines 47 through 50. Copy the total to line 87.

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                               Entered 11/14/19 16:56:16                    Page 5 of 33

Debtor       Pappy's Trucks Ltd.                                                         Case number (if known)    19-33605-sgj
             Name

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method       Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

56. Total of Part 9.
                                                                                                                                          $0.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                          $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                               Entered 11/14/19 16:56:16                 Page 6 of 33

Debtor       Pappy's Trucks Ltd.                                                         Case number (if known)   19-33605-sgj
             Name


Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

     Everest Denali Insurance Company
     Commercial Automobile Policy
     Face Value: $1,000,000                                                                                                            $0.00
     Guide One Insurance
     Excess Liability Policy
     Face Value: $1,000,000                                                                                                            $0.00
     Everest Denali Insurance Company
     General Liability Policy                                                                                                          $0.00
     Markel American Insurance Company
     Equipment Insurance Policy                                                                                                        $0.00
     IFG Companies
     Commercial Inland Marine Policy                                                                                                   $0.00
74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                                       $0.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
          Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                                       Entered 11/14/19 16:56:16                          Page 7 of 33

Debtor           Pappy's Trucks Ltd.                                                                                 Case number (if known)         19-33605-sgj
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                                  $20.49
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                       $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                 $4,881,500.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.         $4,881,520.49            +     91b.                  $0.00


                                                                                                                                                                $4,881,520.49
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
                           Case 19-33605-sgj11 Doc 9 Filed 11/14/19   Entered 11/14/19 16:56:16           Page 8 of 33
                                                                                                         Current Market                    Original Date
Unit #   Year       Make             Model          Color               Vin#               Description        Value       Purchase Price    Purchased
  130    2016     KENWORTH           W900           WHT          1NKWXPEXXGJ117706       MIXER           $165,000.00      $196,728.00      10/15/2015
  127    2016     KENWORTH           W900           WHT          1NKWX7EX7GJ476608       MIXER           $165,000.00      $193,773.00      6/19/2015
  126    2016     KENWORTH           W900           WHT          1NKWX7EX9GJ476609       MIXER           $165,000.00      $193,773.00      6/19/2015
  133    2016     KENWORTH           W900           WHT          1NKWXPEX6GJ117704       MIXER           $165,000.00      $196,728.00      9/23/2015
  132    2016     KENWORTH           W900           WHT          1NKWXPEX8GJ117705       MIXER           $165,000.00      $196,728.00      9/29/2015
BT600    2017       TROXELL                         SLVR      13165K/1T9SS5616HR719318   TANKER          $50,000.00       $82,000.00       8/31/2017
ED221    2018         MAC                                        5MADN3824JK044026       END DUMP         $45,000.00       $62,800.00       8/24/2018
ED222    2018         MAC                                        5MADN3826JK044027       END DUMP         $45,000.00       $62,800.00       8/24/2018
  143    2017     KENWORTH           T880           WHT           1NKZLP0X2HJ158929      MIXER           $170,000.00      $171,418.00      7/14/2016
 L102    2007      KOMATSU          WA380‐6        YELLOW               A53149           LOADER          $58,000.00
BT300    2015       TRLKNG                          SLVR         1TKP04220FW026956       TANKER          $40,000.00        $64,675.00      9/15/2015
 P204    2015      WSTNSTR                          BLUE         5KKXAFCG9FPGN1698       TRACTOR         $65,000.00       $116,975.00      9/15/2015
  117    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT27J411211      MIXER            $40,000.00
  111    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT47J411226      MIXER            $40,000.00      $146,805.58
  113    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT67J411227      MIXER            $40,000.00      $146,377.30
  115    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT77J411401      MIXER            $40,000.00      $146,805.58
  120    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT87J536259      MIXER            $40,000.00      $146,805.58
  112    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT97J411223      MIXER            $40,000.00      $146,377.30
  114    2007   INTERNATIONAL        5600I          WHT           1HTXHAHT97J411397      MIXER            $40,000.00      $146,805.58
  119    2007   INTERNATIONAL        5600I          WHT           1HTXHAHTX7J411425      MIXER            $40,000.00      $146,805.58
 P202    2014         PTBT            389           WHT          1NPXGGGG10D246241       TRACTOR          $55,000.00
BT200    2007       TRLKNG                          SLVR          1TKP042237B061192      TANKER           $30,000.00       $72,297.60
BT100    2007       TRLKNG                          SLVR          1TKP042287B041150      TANKER           $25,000.00       $53,449.90
 P197    2007         PTBT            379           WHT          1XP5DB9X37D695002       TRACTOR          $65,000.00      $137,293.15       8/23/2007
 P200    2006         PTBT            379            YLW         1XP5DB9X76D636873       SLEEPER          $65,000.00       $92,058.00      11/30/2007
 P196    2007         PTBT            379           WHT          1XP5DB9X77D660429       TRACTOR          $55,000.00      $137,293.15       8/23/2007
 P198    2008         PTBT            389           WHT          1XPWDB9X08D765206       TRACTOR          $55,000.00      $138,608.65      11/14/2007
 P199    2008         PTBT            389           WHT          1XPWDB9X78D765204       TRACTOR          $55,000.00      $139,360.36      11/26/2007
  141    2017     KENWORTH           T880           WHT           1NKZLP0X9HJ158927      MIXER           $170,000.00      $171,418.00       8/18/2016
  155    2018     KENWORTH           T880           WHT            1NKZLP0X1JJ183827     MIXER           $170,000.00      $173,148.00       2/24/2017
  146    2018     KENWORTH           T880           WHT            1NKZLP0X2JJ181360     MIXER           $170,000.00      $173,148.00       2/24/2017
  147    2018     KENWORTH           T880           WHT            1NKZLP0X4JJ181361     MIXER           $170,000.00      $173,148.00       2/24/2017
  151    2018     KENWORTH           T880           WHT            1NKZLP0X4JJ183823     MIXER           $170,000.00      $172,748.00       2/24/2017
  148    2018     KENWORTH           T880           WHT            1NKZLP0X6JJ181362     MIXER           $170,000.00      $172,748.00       2/24/2017
  152    2018     KENWORTH           T880           WHT            1NKZLP0X6JJ183824     MIXER           $170,000.00      $172,748.00       2/24/2017
  149    2018     KENWORTH           T880           WHT            1NKZLP0X8JJ181363     MIXER           $170,000.00      $173,148.00       2/24/2017
  153    2018     KENWORTH           T880           WHT            1NKZLP0X8JJ183825     MIXER           $170,000.00      $172,748.00       2/24/2017
  150    2018     KENWORTH           T880           WHT            1NKZLP0XXJJ181364     MIXER           $170,000.00      $172,748.00       2/24/2017
  154    2018     KENWORTH           T880           WHT            1NKZLP0XXJJ183826     MIXER           $170,000.00      $173,148.00       2/24/2017
  128    2016     KENWORTH           W900           WHT          1NKWXPEX1GJ117707       MIXER           $165,000.00      $195,978.00      10/22/2015
  129    2016     KENWORTH           W900           WHT          1NKWXPEX1GJ117708       MIXER           $165,000.00      $195,978.00      10/22/2015
  135    2016     KENWORTH           W900           WHT          1NKWXPEX1GJ117709       MIXER           $165,000.00      $195,978.00      10/22/2015
BT400    2015       TRLKNG                          SLVR         1TKP04223FW037014       TANKER          $50,000.00       $64,000.00        5/24/2016
 P205    2016         PTBT                          WHT         2NP2HM6X0GM327825        CNVNTNL 337      $82,000.00      $161,813.62      10/16/2015
ED218    2016      VANTAGE                          SLVR         4E7AA3721GATA5492       END DUMP        $40,000.00       $59,561.73        4/20/2016


                                                                                  EXHIBIT "B-47"
                      Case 19-33605-sgj11 Doc 9 Filed 11/14/19   Entered 11/14/19 16:56:16     Page 9 of 33
ED219   2016     VANTAGE                        SLVR       4E7AA3723GATA5493    END DUMP       $40,000.00     $59,561.73      4/22/2016
ED231   2017       MAC                          SLVR       5MADN3821HK040476    END DUMP       $45,000.00     $64,000.00      9/28/2016
  145   2017    KENWORTH         T880           WHT         1NKZLP0X0HJ158931   MIXER          $70,000.00     $171,418.00     8/2/2016
BT500   2016      TRLKNG                        SLVR       1TKP04222GW078557    TANKER         $40,000.00     $59,138.50      3/31/2017
TH100            KOMATSU       PC300HD        YELLOW               21400        EXCAVATOR      $20,000.00
FL100             CHAMP                       YELLOW              870125        FORK LIFT      $2,000.00
 P195   1979       PTBT          359          BROWN               116220P       TRACTOR         $5,000.00                     3/20/2007
 P208   1979       PTBT                         BLUE              116662P       TRACTOR         $5,000.00
 P206   1979       PTBT           359           SLVR             121071KP       TRACTOR         $5,000.00
VT230   2009       JACK       VACUUM TRL        BLUE        1J9TA432101364326   VACUUM          $1,500.00
 P203   2005       MACK         CHN613          WHT        1M1AK06Y05N002532    TRACTOR        $25,000.00
 P207   1981       MACK                      RED/WHITE     1M2N178Y9BA070675    TRACTOR         $5,000.00
 P201   1984       PTBT                         WHT         1XP9D29X6EP166317   SLEEPER         $5,000.00
 P210   1986       PTBT          359            RED        1XP9D29X8GN198622                    $5,000.00
 P209   1984       PTBT                        GREEN        1XP9DB9XXEP165249   TRACTOR        $18,000.00
ED220   2014   ROADMASTER                       SLVR        5TU243223ES000124   END DUMP       $30,000.00                     5/17/2017
                                                                                             $4,881,500.00    $6,463,866.89
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                   Entered 11/14/19 16:56:16                        Page 10 of 33


 Fill in this information to identify the case:
 Debtor name          Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-33605-sgj                                                                                    Check if this is an
 (if known)                                                                                                           amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more               Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                   Amount of claim        Value of collateral
                                                                                                              Do not deduct the      that supports
                                                                                                              value of collateral.   this claim

 2.1      Creditor's name                                     Describe debtor's property that is
          Advantage Funding                                   subject to a lien                                     $84,097.62              $84,097.62

          Creditor's mailing address                          2016 Kenworth W900 Mixer-Bridgeking
          3 Dakota Drive, Suite 210                           Describe the lien
                                                              Business Debt / Agreement
                                                              Is the creditor an insider or related party?
          Lake Success               NY       11042                No
                                                                   Yes
          Creditor's email address, if known
                                                              Is anyone else liable on this claim?
          Date debt was incurred                                  No
                                                                  Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                          7    6      0   7   As of the petition filing date, the claim is:
          Do multiple creditors have an interest in           Check all that apply.
          the same property?                                      Contingent
              No                                                  Unliquidated
              Yes. Specify each creditor, including this          Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                 $2,755,808.71


Official Form 206D                            Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 11 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         All Wheels                                          subject to a lien                                     $42,097.45              $42,097.45

         Creditor's mailing address                          2016 Kenworth W900 Mixer-Bridgeking
         500 Ford Road                                       Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Minneapolis                MN     55426                  No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                        9    2      5   1     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         All Wheels                                          subject to a lien                                     $42,097.45              $42,097.45

         Creditor's mailing address                          2016 Kenworth W900 Mixer-Bridgeking
         500 Ford Road                                       Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Minneapolis                MN     55426                  No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                        9    2      5   0     As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 12 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.4     Creditor's name                                     Describe debtor's property that is
         BMO Transportation Finance                          subject to a lien                                     $87,389.80              $87,389.80

         Creditor's mailing address                          2016 Kenworth W900 Mixer-Bridgeking
         PO Box 71951                                        Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Chicago                    IL       60694                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          5    0      0   3   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.5     Creditor's name                                     Describe debtor's property that is
         BMO Transportation Finance                          subject to a lien                                     $85,768.11              $85,768.11

         Creditor's mailing address                          2016 Kenworth W900 Mixer-Bridgeking
         PO Box 71951                                        Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Chicago                    IL       60694                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          5    0      0   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 13 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.6     Creditor's name                                     Describe debtor's property that is
         CIT Bank, NA                                        subject to a lien                                     $58,367.59              $58,367.59

         Creditor's mailing address                          2017 Troxell Pig Storage Trailer
         21146 Network Place                                 Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Chicago                    IL       60673                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    8      3   5   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.7     Creditor's name                                     Describe debtor's property that is
         CIT Bank, NA                                        subject to a lien                                     $89,401.95              $89,401.95

         Creditor's mailing address                          2018 Mac End Trailer End Dump
         21146 Network Place                                 Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Chicago                    IL       60673                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          9    9      4   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 14 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:        Additional Page                                                                              Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.8     Creditor's name                                     Describe debtor's property that is
         First Midwest Equipment Finance Co.                 subject to a lien                                     $92,785.81              $90,313.92

         Creditor's mailing address                          2017 Kenworth T880 Mixer-CTM Extreme Duty Mixer
         80 N. Gordon                                        Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Elk Grove Village          IL       60007                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          4    0      0   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.9     Creditor's name                                     Describe debtor's property that is
         LCA Bank Corporation                                subject to a lien                                     $23,077.94              $23,077.94

         Creditor's mailing address                          2015 Trailking Trailer Tanker
         PO Box 1650                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Troy                       MI       48099                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          5    0      0   1   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 15 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:        Additional Page                                                                              Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.10    Creditor's name                                     Describe debtor's property that is
         LCA Bank Corporation                                subject to a lien                                     $41,721.19              $41,739.60

         Creditor's mailing address                          2015 Westernstar Day Cab Tractor
         PO Box 1650                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Troy                       MI       48099                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          5    0      0   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.11    Creditor's name                                     Describe debtor's property that is
         Old Second National Bank                            subject to a lien                                     $72,546.54              $72,546.54

         Creditor's mailing address                          2017 Kenworth T880 Mixer-CTM Extreme Duty Mixer
         37 South River Street                               Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Aurora                     IL       60506                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    8      5   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 16 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.12    Creditor's name                                     Describe debtor's property that is
         People's Capital and Leasing Corp.                  subject to a lien                                    $600,327.17             $600,327.17

         Creditor's mailing address                          5 - 2018 Kenworth T880 Mixer
         PO Box 0254                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Brattleboro                VT       05302                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    0      0   1   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.13    Creditor's name                                     Describe debtor's property that is
         People's Capital and Leasing Corp.                  subject to a lien                                    $120,044.51             $120,044.51

         Creditor's mailing address                          2018 Kenworth T880 Mixer
         PO Box 0254                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Brattleboro                VT       05302                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    0      0   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 7
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 17 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.14    Creditor's name                                     Describe debtor's property that is
         People's Capital and Leasing Corp.                  subject to a lien                                    $120,112.28             $120,112.28

         Creditor's mailing address                          2018 Kenworth T880 Mixer
         PO Box 0254                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Brattleboro                VT       05302                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    0      0   5   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.15    Creditor's name                                     Describe debtor's property that is
         People's Capital and Leasing Corp.                  subject to a lien                                    $120,096.29             $120,096.29

         Creditor's mailing address                          2018 Kenworth T880 Mixer
         PO Box 0254                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Brattleboro                VT       05302                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    0      0   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 8
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 18 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.16    Creditor's name                                     Describe debtor's property that is
         People's Capital and Leasing Corp.                  subject to a lien                                    $120,128.06             $120,128.06

         Creditor's mailing address                          2018 Kenworth T880 Mixer
         PO Box 0254                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Brattleboro                VT       05302                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    0      0   6   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.17    Creditor's name                                     Describe debtor's property that is
         People's Capital and Leasing Corp.                  subject to a lien                                    $120,060.39             $120,060.39

         Creditor's mailing address                          2018 Kenworth T880 Mixer
         PO Box 0254                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Brattleboro                VT       05302                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    0      0   3   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 9
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 19 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.18    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $66,254.82              $62,951.92

         Creditor's mailing address                          2016 Kenworth W900 Mixer
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    4      9   3   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.19    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $66,254.82              $66,254.82

         Creditor's mailing address                          2016 Kenworth W900 Mixer
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    4      9   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 10
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 20 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.20    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $25,700.72              $25,700.72

         Creditor's mailing address                          2015 Trailking Tanker
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          1    3      3   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.21    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $66,250.09              $62,947.16

         Creditor's mailing address                          2016 Kenworth W900 Mixer
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    4      9   0   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 11
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 21 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.22    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $24,726.58              $24,726.58

         Creditor's mailing address                          2016 Vantage End Dump
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    5      6   8   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.23    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $24,738.55              $24,738.55

         Creditor's mailing address                          2016 Vantage End Dump
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          0    7      6   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 12
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 22 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.24    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $29,450.10              $29,450.10

         Creditor's mailing address                          2017 Mac End Dump
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          3    4      0   3   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.25    Creditor's name                                     Describe debtor's property that is
         Prosperity Bank                                     subject to a lien                                     $49,187.56              $49,187.56

         Creditor's mailing address                          2016 Peterbilt Conventional 337
         1205 N. Navarro Street                              Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Victoria                   TX       77901                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          7    3      0   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 13
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 23 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.26    Creditor's name                                     Describe debtor's property that is
         Siemens Financial Services, Inc.                    subject to a lien                                    $101,214.25             $101,214.25

         Creditor's mailing address                          2017 Kenworth T880 Mixer
         PO Box 2083                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Carol Stream.              IL       60132                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          2    0      0   0   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.27    Creditor's name                                     Describe debtor's property that is
         Simmons Bank                                        subject to a lien                                     $37,546.49              $37,546.49

         Creditor's mailing address                          2016 Trailking Tanker
         PO Box 8012                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Little Rock                AR       72203                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          3    5      2   4   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 14
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                        Page 24 of 33

Debtor       Pappy's Trucks Ltd.                                                             Case number (if known) 19-33605-sgj

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.28    Creditor's name                                     Describe debtor's property that is
         Simmons Bank                                        subject to a lien                                    $344,364.58             $344,364.58

         Creditor's mailing address                          Mixers/Sleeper/Tractors/Tankers
         PO Box 8012                                         Describe the lien
                                                             Business Debt / Agreement
                                                             Is the creditor an insider or related party?
         Little Rock                AR       72203                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          4    7      3   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 15
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                             Entered 11/14/19 16:56:16                    Page 25 of 33

Debtor       Pappy's Trucks Ltd.                                                       Case number (if known) 19-33605-sgj

 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1
List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

         Name and address                                                             On which line in Part 1        Last 4 digits of
                                                                                      did you enter the              account number
                                                                                      related creditor?              for this entity

         Evan S. Goldstein                                                             Line   2.17
         Updike Kelly & Spellacy, PC
         100 Pearl Street, 17th Floor


         Hartford                                     CT       06103


         Evan S. Goldstein                                                             Line   2.16
         Updike Kelly & Spellacy, PC
         100 Pearl Street, 17th Floor


         Hartford                                     CT       06103


         Evan S. Goldstein                                                             Line   2.15
         Updike Kelly & Spellacy, PC
         100 Pearl Street, 17th Floor


         Hartford                                     CT       06103


         Evan S. Goldstein                                                             Line   2.14
         Updike Kelly & Spellacy, PC
         100 Pearl Street, 17th Floor


         Hartford                                     CT       06103


         Evan S. Goldstein                                                             Line   2.13
         Updike Kelly & Spellacy, PC
         100 Pearl Street, 17th Floor


         Hartford                                     CT       06103


         Evan S. Goldstein                                                             Line   2.12
         Updike Kelly & Spellacy, PC
         100 Pearl Street, 17th Floor


         Hartford                                     CT       06103




Official Form 206D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 16
           Case 19-33605-sgj11 Doc 9 Filed 11/14/19                            Entered 11/14/19 16:56:16                    Page 26 of 33


 Fill in this information to identify the case:
 Debtor               Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-33605-sgj                                                                             Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:         List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
            No. Go to Part 2.
            Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1    Priority creditor's name and mailing address        As of the petition filing date, the                   $50.14             $50.14
                                                                claim is: Check all that apply.
Internal Revenue Service
                                                                    Contingent
Centralized Insolvency Operations                                   Unliquidated
PO Box 7346                                                         Disputed

                                                                Basis for the claim:
Philadelphia                          PA      19101-7346        Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
           Case 19-33605-sgj11 Doc 9 Filed 11/14/19                          Entered 11/14/19 16:56:16                    Page 27 of 33

Debtor         Pappy's Trucks Ltd.                                                     Case number (if known)      19-33605-sgj

 Part 2:        List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                  $196,287.14
                                                                   Check all that apply.
First Insurance Funding                                               Contingent
PO Box 7000                                                           Unliquidated
                                                                      Disputed

                                                                   Basis for the claim:
Carol Stream                             IL       60197-7000       Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number          8    7    1   0                Yes


     3.2     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                        $17.99
                                                                   Check all that apply.
NTTA                                                                  Contingent
P.O. Box 260928                                                       Unliquidated
                                                                      Disputed

                                                                   Basis for the claim:
Plano                                    TX       75026-0928       Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number          9    4    2   1                Yes


     3.3     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:                  $110,815.92
                                                                   Check all that apply.
Pappy's Sand & Gravel                                                 Contingent
PO Box 307                                                            Unliquidated
                                                                      Disputed

                                                                   Basis for the claim:
Scurry                                   TX       75158            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4     Nonpriority creditor's name and mailing address       As of the petition filing date, the claim is:               $1,884,160.60
                                                                   Check all that apply.
PLES Investments                                                      Contingent
PO Box 307                                                            Unliquidated
                                                                      Disputed

                                                                   Basis for the claim:
Scurry                                   TX       75158            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                         Entered 11/14/19 16:56:16                    Page 28 of 33

Debtor       Pappy's Trucks Ltd.                                                    Case number (if known)      19-33605-sgj

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,220.62
                                                                Check all that apply.
Self Radio, Inc.                                                   Contingent
PO Box 76                                                          Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Montague                               TX       76251           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $300,000.00
                                                                Check all that apply.
Small Business Financial Solutions, LLC                            Contingent
c/o Rapid Finance                                                  Unliquidated
                                                                   Disputed
Attn: Vanessa M. Petty
4500 E. West Highway, 6th Floor                                 Basis for the claim:
Bethesda                               MD       20814           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
         Case 19-33605-sgj11 Doc 9 Filed 11/14/19                    Entered 11/14/19 16:56:16                    Page 29 of 33

Debtor      Pappy's Trucks Ltd.                                               Case number (if known)      19-33605-sgj

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                      $50.14

5b. Total claims from Part 2                                                              5b.   +          $2,493,502.27


5c. Total of Parts 1 and 2                                                                5c.              $2,493,552.41
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 4
      Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                 Entered 11/14/19 16:56:16                     Page 30 of 33


 Fill in this information to identify the case:
 Debtor name         Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-33605-sgj                            Chapter      11                                      Check if this is an
 (if known)                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.   Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
         (Official Form 206A/B).

2.   List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                       parties with whom the debtor has an executory
                                                                                       contract or unexpired lease




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                             page 1
        Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                 Entered 11/14/19 16:56:16                     Page 31 of 33


 Fill in this information to identify the case:
 Debtor name         Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-33605-sgj                                                                                   Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    John Reeder                     11430 CR 4017                                          Small Business                        D
       (Deceased)                      Number      Street                                     Financial Solutions, LLC              E/F
                                                                                                                                    G

                                       Kemp                           TX      75143
                                       City                           State   ZIP Code


2.2    Pappy's Sand & Gravel           PO Box 307                                             Small Business                        D
                                       Number      Street                                     Financial Solutions, LLC              E/F
                                       Scurry, X 75158                                                                              G


                                       City                           State   ZIP Code


2.3    PLES Investments, LLC           13851 S. State Highway 34                              Small Business                        D
                                       Number      Street                                     Financial Solutions, LLC              E/F
                                                                                                                                    G

                                       Scurry                         TX      75158
                                       City                           State   ZIP Code


2.4    Reeder Iinvestments,            13851 S. State Highway 34                              Small Business                        D
       LLC                             Number      Street                                     Financial Solutions, LLC              E/F
                                                                                                                                    G

                                       Scurry                         TX      75158
                                       City                           State   ZIP Code


2.5    Top Cat Ready Mix, LC           2040 Dowdy Ferry Road                                  Small Business                        D
                                       Number      Street                                     Financial Solutions, LLC              E/F
                                                                                                                                    G

                                       Dallas                         TX      75219
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
       Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                                              Entered 11/14/19 16:56:16                                         Page 32 of 33


 Fill in this information to identify the case:


 Debtor Name Pappy's Trucks Ltd.

 United States Bankruptcy Court for the:                   NORTHERN DISTRICT OF TEXAS

 Case number (if known): 19-33605-sgj                                                                                                                                               Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $4,881,520.49
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $4,881,520.49
         Copy line 92 from Schedule A/B........................................................................................................................................................................

 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                    $2,755,808.71
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                               $50.14
         Copy the total claims from Part 1 from line 5a of Schedule E/F.........................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $2,493,502.27
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $5,249,361.12




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
      Case 19-33605-sgj11 Doc 9 Filed 11/14/19                                  Entered 11/14/19 16:56:16                    Page 33 of 33


 Fill in this information to identify the case and this filing:
 Debtor Name         Pappy's Trucks Ltd.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-33605-sgj
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 11/13/2019                       X /s/ Bryan Huddleston
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Bryan Huddleston
                                                             Printed name
                                                             President
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
